Citation Nr: 0032210	
Decision Date: 12/11/00    Archive Date: 12/20/00

DOCKET NO.  92-06 363A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence as been submitted to reopen 
a claim for service connection for a psychiatric disorder as 
secondary to a service connected residuals of a right hand 
injury.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from March 1942 to December 
1945.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a August 1991 rating decision of the San Juan, the 
Commonwealth of Puerto Rico, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied an 
application to reopen a claim for service connection for a 
psychiatric disorder as secondary to his service-connected 
right hand injury residuals.


FINDINGS OF FACT

1.  In a September 1990 decision, the Board denied 
entitlement to service connection for a psychiatric disorder 
as secondary to a service-connected right hand injury.  

2.  The evidence received subsequent to the September 1990 
Board decision is so significant that it must be considered 
to fairly decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  The September 1990 Board decision, which denied 
entitlement to service connection for a psychiatric disorder 
as secondary to a service-connected right hand injury is 
final.  38 U.S.C.A. § 7104 (b) (West 1991).

2.  The evidence received subsequent to the September 1990 
Board decision, which denied entitlement to service 
connection for a psychiatric disorder as secondary to a 
service-connected right hand injury, is new and material, and 
serves to reopen the veteran's claim.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. § 1110 (West 1991 & Supp. 2000). 

Where a veteran served continuously for 90 days or more 
during a period of war or during peacetime after December 31, 
1946, and a psychosis (schizophrenia) becomes manifest to a 
degree of 10 percent within a year from the date of 
termination of service, such disease shall be presumed to 
have been incurred in service even though there is no 
evidence of the disease during the period of service, but 
this presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.307, 3.309 (2000).

Additionally, service connection may be granted for a 
disability which is proximately due to, or the result of a 
service-connected disease or injury or when a disability is 
aggravated by a service-connected disability.  38 C.F.R. § 
3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

The evidence of record at the time of the Board decision in 
September 1990 is briefly summarized.  Service connection is 
in effect for residuals of a right hand injury with 
amputation of index finger with metacarpal resection, 
amputation of the ring finger at the second phalanx, and 
favorable ankylosis of the thumb with wrist involvement.  

The service medical records show that the veteran had 
sustained blast injury to his right hand.  The earliest 
medical evidence of a psychiatric disorder was found in a 
report of period of hospitalization at a VA facility dated 
from November 1969 to January 1970.  At that time, the 
diagnosis was chronic brain syndrome, possibly due to chronic 
alcoholism, with psychosis.  A report of a period of 
hospitalization at a VA facility in November 1970 shows a 
diagnosis of chronic schizophrenia, undifferentiated type.

In May 1972 the Board denied service connection for 
schizophrenia on a secondary basis.  The Board found that 
there was no etiological relationship between the 
schizophrenia and the service connected right hand 
disability.  This Board decision is final.  38 U.S.C.A. 
§ 7104 (formerly 38 U.S.C. 4004).

Subsequently received were VA and private medical records 
showing treatment for the veteran's psychiatric illness.  
These records include statements of J. W. Suarez, M.D. and F. 
Marquez, M.D.  Dr. Suarez indicated that he had been treating 
the veteran since 1967, occasionally for severe neuroses of 
tension and anxiety.  Dr. Marquez stated that he had been 
treating the veteran since 1948 and that the veteran had an 
unexplainable phobia to studies and returning to school as an 
adult.  

In September 1990 the Board denied service connection for a 
psychiatric disorder on a secondary basis.  The Board, in 
effect, determined that new and material evidence had not 
been submitted to reopen the veteran's claim. .  This Board 
decision is final.  38 U.S.C.A. § 7104 (formerly 38 U.S.C. 
4004).  However, the veteran may reopen his claim by the 
submission of new and material evidence. 38 U.S.C.A. §§ 
5108,(West 1991); 38 C.F.R. § 3.156(a) (1999).

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998); 38 C.F.R. § 3.156 (1999).  The 
evidence received subsequent to the last final decision is 
presumed credible for the purposes of reopening the 
appellant's claim unless it is inherently false or untrue, or 
it is beyond the competence of the person making the 
assertion.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  See also Robinette v. Brown, 8 Vet. App. 69, 75-76 
(1995).

Evidence received subsequent to the September 1990 decision 
of the Board includes additional statements from Drs. Suarez 
and Marquez.  These statements, both received in October 
1990, contain opinions which relate the veteran's psychiatric 
disorder to the service connected right hand injury.  Other 
evidence includes a transcript of a February 1993 VA hearing 
at which the veteran and his spouse testified that they 
believed that veteran's psychosis was related to the right 
hand injury residuals.  It was noted that the veteran's hand 
was injured in 1945 and the first psychiatric hospitalization 
occurred in November 1969.  

To summarize, the October 1990 statements from Drs. Suarez 
and Marquez relate the veteran's psychiatric disorder to his 
service connected right hand disability. Thus, the Board 
finds that the additional evidence is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  This evidence is new and material and the 
appellant 's claim for service connection for schizophrenia 
on a secondary basis is reopened.


ORDER

New and material evidence having been submitted, the 
appellant 's claim for service connection for schizophrenia 
on a secondary basis is reopened.  


REMAND

As previously discussed, the Board has reopened the veteran's 
claim of service connection for a psychiatric disorder on a 
secondary basis.  Thus, a current decision is based on a de 
novo review of the record.  In this regard, a review of the 
evidence shows that the August 1992 VA psychiatric evaluation 
by a board of psychiatrist and the March 1993 addendum did 
not include an opinion as to whether the service connected 
right hand disorder was aggravating the veteran's psychiatric 
disorder.  See Allen V Brown, 7 Vet. App. 430 (1995).  As 
such, the Board is of the opinion that additional development 
is warranted.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)). 

In view of the foregoing, the case is remanded for the 
following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

2.  The RO should furnish the veteran 
with the appropriate release of 
information forms in order to obtain 
copies of the actual records of treatment 
rendered to the veteran by Jaime W. 
Suarez, M.D. and F. Marquez, M.D. and any 
other medical evidence pertinent to his 
claim which is not on file.

3.  Thereafter, a VA examination should 
be conducted by a board of two 
psychiatrists in order to determine the 
nature, severity and etiology of the 
veteran's psychiatric illness.  The 
claims folder and a copy of this Remand 
are to be furnished to the examiner in 
conjunction with the examination.  All 
testing deemed necessary should be 
performed.  

Following the examination and in 
conjunction with a review of the claims 
folder, it is requested that the 
examiners render an opinion as to whether 
it is as likely as not that the service 
connected right hand disability caused or 
aggravates any psychiatric illness 
diagnosed.  A complete rationale for any 
opinion expressed should be included in 
the examination report.

4.  Thereafter, the RO should re-
adjudicate the issue in appellate status 
on a de novo basis.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, should be provided with a 
supplemental statement of the case 
(SSOC), which includes the law and 
regulation regarding service connection 
on a secondary basis.  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to this Board for 
further appellate consideration.  The appellant need take no 
action until he is notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Veterans Law Judge
	Board of Veterans' Appeals



 

